FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2012 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority on May 14, 2012 in connection with the Registrant's Financial Results for the First Quarter of 2012 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/ Yaron Elad Yaron Elad VP & CFO Dated:May 14, 2012 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the First Quarter of 2012 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended March 31, 2012 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the First Quarter of 2012, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended March 31, 2012, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2011 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless states explicitly otherwise. As noted in its press release filed on Form 6-K with the SEC on March 13, 2012, in accordance with reporting requirements in Israel, Elron filed an annual report for 2011 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the first quarter of 2012, which were described in the 20-F Annual Report. This report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements may be identified by the words "anticipate", "believe", "estimate", "expect", "plan" and similar expressions. The Company's and group companies' actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those discussed in the Company's filings with the SEC from time to time. 1. Risk Factors Recent recommendations of the Israeli committee for increasing competitiveness in the economy may adversely affect our business In April 2012, the Israeli government adopted the final recommendations of the committee for increasing competitiveness in the economy, and decided to authorize the Prime Minister, Minister of Finance and Minister of Justice to disseminate a legislative memorandum for the implementation for the Committee's report, in which, among other things, directives will be set to regulate and limit the operations of pyramid holding structures; procedures will be determined for the allocation of public assets which will require that the functions in charge of the allocation consider considerations of competition, and with regard to essential infrastructures, decentralization considerations, prior to the allocation, and; restrictions and conditions will be determined regarding the holding of significant financial and non-financial companies by the same controlling shareholder. In addition, the Israeli government decided to form a team headed by the Head of the National Economic Council and the Director of CapitalMarkets, Insurance and Savings, for aiding in advancing the legislative proceedings. 2 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first quarter of 2012, Elron and RDC invested approximately $4.3 million in the Group Companies. Most of this amount was invested in BrainsGate which received the second installment out of three installments under the financing round it completed (see Note 3.E to the Financial Statements). For further details on Elron's and RDC's investments see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Sale of Starling's Business In May 2012, subsequent to the reporting date, the merger between Starling and a wholly-owned Elron and RDC subsidiary (the "Merger") was completed, whereby all publicly-owned Starling shares were purchased by Elron and RDC for a cash consideration. According to information provided by the Tel Aviv Stock Exchange, Starling's shares are expected to be delisted from trading on May 15, 2012 and Starling will become a private company whose issued capital is approximately 46.45% and approximately 53.55% held by Elron and RDC, respectively. For additional details, see Note 3.A to the Financial Statements. Sale of Wavion In April 2012, subsequent to the reporting date, an additional $1.3 million consideration was received from Alvarion Ltd. in respect of the sale of Wavion, after Wavion met a certain revenue milestone in the fourth quarter of 2011. Credit Line In April 2012, subsequent to the reporting date, Elron drew down a $5 million loan from the credit line in the aggregate amount of $30 million made available to it by Silicon Valley Bank ("SVB"). The credit line was obtained in order to diversify and ensure additional sources of financing towards continued investing in group companies and in new companies and to finance Elron's ongoing operations. In accordance with the credit line's terms, upon its utilization the Company placed a pledge on 1,130,000 Given Imaging shares directly held by it, representing approximately 3.7% of Given Imaging's issued share capital, in favor of SVB. For additional details, see Section 1.4 of the Board of Directors Report and Note 3.H to the Financial Statements. 3 Supplement to Medingo Sale Agreement In May 2012, subsequent to the reporting date, the parties to the sale agreement of Medingo signed a supplement to the sale agreement, according to which, as final consideration in lieu of the selling shareholders' right under the original sale agreement to all the contingent consideration payments in the aggregate amount of up to $40 million conditional upon Medingo achieving certain operational milestones (the "Contingent Consideration"), the acquirer will pay the selling shareholders an aggregate lump sum of $19 million (the "Immediate Consideration"). In the supplement to the agreement, it is stated that the acquirer has informed Elron that Medingo is not expected to achieve the first of the said operational milestones, whose achievement entitles the selling shareholders to $15 million out of the aggregate Contingent Consideration. The Immediate Consideration is payable on May 29, 2012 subject to a certain condition, described in Note 3.G to the Financial Statements. At this stage there is no assurance that the Immediate Consideration will in fact be paid. Insofar as the Immediate consideration will be paid, Elron and RDC are expected to receive approximately $1.4 million and approximately $13.9 million, respectively, and upon receipt of such amounts, Elron is expected to record a net gain of approximately $8.4 million. For additional details, see Note 3.G to the Financial Statements. Agreement for Investment and Sale of Shares of Aqwise In April 2012, subsequent to the reporting date, Aqwise, its shareholders, and a third party signed an investment and share sale agreement (the "Investment Agreement"), whereby $4.5 million will be invested in Aqwise, and additionally the third party will acquire a portion of Aqwise's other shareholders' shares, including Elron. Upon completion of this transaction, Aqwise will repay its shareholders' loan (in which Elron's share amounts to approximately $0.4 million), and Elron will receive approximately $1.5 million for the sale of its holding in Aqwise to the third party. The transaction's completion is conditional upon certain conditions precedent as stipulated in the Investment Agreement. In addition, if the transaction is completed, pursuant to the Investment Agreement, Elron is expected to hold approximately 19.8% of Aqwise's issued share capital (representing approximately 18% of its fully diluted share capital), and to record a net gain of approximately $4.1 million. As of the date of filing this report, there is no assurance as to the completion or timing of the transaction. For additional details, see Note 3.F to the Financial Statements. 4 3. Item 5 – Operating and Financial Review and Prospects Global Economic Status See Section 2.2 of the Board of Directors Report for details regarding the impact of the global economic status on the Company. Ari Bronshtein CEO Yaron Elad CFO May 13, 2012, Tel Aviv, Israel 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies include companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (which holds 50.46% of the Company's issued share capital), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of March 31, 2012 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders through the realization of its holdings (whether through their sale or through the issuance of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Invest in Israeli or Israeli related technology companies. · Identify and exploit investment opportunities with significant exit potential. · Focus on investments over which Elron can exert influence and be involved in their management. · Actively enhance the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploit opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 RDC has first rights to commercially exploit military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael"). RDC seeks to identify technology projects and invest in companies that will either commercialize Rafael's military technologies or which will be benefited by Rafael's technology and know-how. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Given Imaging Ltd. (22% directly, and 9% by RDC) ("Given Imaging") - Given Imaging develops, manufactures, and markets diagnostic products for visualizing and detecting disorders of the gastrointestinal tract, among them the PillCam capsule, an ingestible capsule used to visualize the gastrointestinal tract through a miniaturized video camera contained in it. Given Imaging's shares are listed on the Nasdaq and the Tel Aviv Stock Exchange. · Pocared Diagnostics Ltd. (41%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current practice. · BrainsGate Ltd. (29%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are as follows: · Kyma Medical Technologies Ltd. (67% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · NuLens Ltd. (35%) ("NuLens") - NuLens is developing an intraocular accommodating lens designed to restore vision at varying distances, similar to the natural actions of the eye. NuLens is engaged in the development of several versions of the lens for different types of patients, including a lens for cataract patients, a lens for age-related macular degeneration (AMD) patients, and a lens for people with presbyopia (age related loss of the ability to focus on objects). · Notal Vision Inc. (20%) ("Notal Vision") - Notal Vision provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · SmartWave Medical Ltd. (100% by RDC) ("SmartWave") - SmartWave is developing a fully automatic implantable atrial defibrillator (IAD) that detects and terminates atrial fibrillation episodes (a type of irregular heartbeat) with minimal patient discomfort. · Navitrio Ltd. (80%) ("Navitrio") - Navitrio is a digital investment venture, established in order to incubate projects and to invest in companies based on technologies in the fields of electronic commerce, mobile applications, cloud computing applications, social networks, medical and pharmaceutical digital applications and other related fields. As of the date of filing this report Navitrio holds approximately 43% of Cloudyn Software Ltd. ("Cloudyn"), which is developing technological solutions for the optimization of resources and costs related to the cloud environment. · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley provides metrology solutions for manufacturing process control in the microelectronics industry. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains from exit transactions or changes in holdings; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and subsequently record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, and various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. For details on the effect of the global economic status on Elron and the Group Companies see section 2.2 below. 1.2. Description of Operations in the First Quarter of 2012 and Subsequently 1.2.1. Investments · In the first quarter of 2012, Elron and RDC invested approximately $4.3 million in the Group Companies. Most of this amount was invested in BrainsGate which received the second installment out of three installments under the financing round it completed (see Note 3.E to the Financial Statements). For further details on Elron's and RDC's investments see section 1.4 below. 1.2.2. Developments in the Company · In May 2012, subsequent to the reporting date, the merger between Starling Advanced Communications Ltd. ("Starling", a 39% Elron holding and 45% RDC holding) and a wholly-owned Elron and RDC subsidiary (the "Merger") was completed, whereby all publicly-owned Starling shares were purchased by Elron and RDC for a cash consideration. According to information provided by the Tel Aviv Stock Exchange, Starling's shares are expected to be delisted from trading on May 15, 2012 and Starling will become a private company whose issued capital is approximately 46.45% and approximately 53.55% held by Elron and RDC, respectively. For additional details, see Note 3.A to the Financial Statements. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1.2.3. Exit transactions · In May 2012, subsequent to the reporting date, the parties to the sale agreement of Medingo Ltd. ("Medingo", previously an 8% Elron holding and 84% RDC holding, sold in May 2010 to F. Hoffmann-La Roche ("Roche")) signed a supplement to the sale agreement, according to which, as final consideration in lieu of the selling shareholders' right under the original sale agreement to all the contingent consideration payments in the aggregate amount of up to $40 million conditional upon Medingo achieving certain operational milestones (the "Contingent Consideration"), Roche will pay the selling shareholders an aggregate lump sum of $19 million (the "Immediate Consideration"). In the supplement to the agreement, it is stated that Roche has informed Elron that Medingo is not expected to achieve the first of the said operational milestones, whose achievement entitles the selling shareholders to $15 million out of the aggregate Contingent Consideration. The Immediate Consideration is payable on May 29, 2012 subject to a certain condition, described in Note 3.G to the Financial Statements. At this stage there is no assurance that the Immediate Consideration will in fact be paid. Insofar as the Immediate consideration will be paid, Elron and RDC are expected to receive approximately $1.4 million and approximately $13.9 million, respectively, and upon receipt of such amounts, Elron is expected to record a net gain of approximately $8.4 million. For additional details, see Note 3.G to the Financial Statements. · In April 2012, subsequent to the reporting date, Aqwise – Wise Water Technologies Ltd. ("Aqwise", a 34% Elron holding), its shareholders, and a third party signed an investment and share sale agreement (the "Investment Agreement"), whereby $4.5 million will be invested in Aqwise, and additionally the third party will acquire a portion of Aqwise's other shareholders' shares, including Elron. Upon completion of this transaction, Aqwise will repay its shareholders' loan (in which Elron's share amounts to approximately $0.4 million), and Elron will receive approximately $1.5 million for the sale of its holding in Aqwise to the third party. The transaction's completion is conditional upon certain conditions precedent as stipulated in the Investment Agreement. In addition, if the transaction is completed, pursuant to the Investment Agreement, Elron is expected to hold approximately 19.8% of Aqwise's issued share capital (representing approximately 18% of its fully diluted share capital), and to record a net gain of approximately $4.1 million. As of the date of filing this report, there is no assurance as to the completion or timing of the transaction. For additional details, see Note 3.F to the Financial Statements. 1.2.4. Financing · In April 2012, subsequent to the reporting date, Elron drew down a $5 million loan from the credit line in the aggregate amount of $30 million made available to it by Silicon Valley Bank ("SVB"). The credit line was obtained in order to diversify and ensure additional sources of financing towards continued investing in Group Companies and in new companies and to finance Elron's ongoing operations. In accordance with the credit line's terms, upon its utilization the Company placed a pledge on 1,130,000 Given Imaging shares directly held by it, representing approximately 3.7% of Given Imaging's issued share capital, in favor of SVB. For additional details, see section 1.4 below. As of the date of filing this report, Elron's non-consolidated cash and cash equivalents amounted to approximately $32 million. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1.2.5. Early adoption of International Financial Reporting Standard 9 (2009) ("IFRS 9") · In December 2011, the Company's board of directors resolved to early adopt IFRS 9 (the "Early Adoption"). The Early Adoption applies to the Company's financial statements for the period commencing January 1, 2012 and subsequently. The Company resolved to designate its investment in Enablence Technologies Inc. ("Enablence") shares and other immaterial investments as permitted pursuant to the provisions of IFRS 9, such that changes in the fair value of these investments will be presented in the said financial statements in other comprehensive income. In addition, it was resolved to designate investments in certain financial instruments as permitted pursuant to the provisions of IFRS 9, such that changes in these instruments' fair value will be presented in the said financial statements in profit or loss. The Company restated its financial statements as of March 31, 2011 and December 31, 2011, for the three months period ended March 31, 2011 and for the year ended December 31, 2011, in order to retroactively reflect the effect of the Early Adoption of IFRS 9, as if it had always been applied. For additional details, see Note 2.B to the Financial Statements. 1.3. Results of Operations 1.3.1. Elron's main operating results For the three months ended March 31, 2012 For the three months ended March 31, 2011* For the year ended December 31, 2011* unaudited audited $ thousands Net loss attributable to Elron's shareholders ) ) ) Net loss per share attributable to Elron's shareholders (in $) As previously mentioned, the net income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) Gains from exit transactions, III) Corporate operating expenses**: For the three months ended March 31, 2012 For the three months ended March 31, 2011* For the year ended December 31, 2011* unaudited audited $ thousands Elron's share in net losses of Group Companies ) ) ) Excess cost amortization ) ) ) Impairment of investments in Group Companies and financial assets - - ) Total losses in respect of Group Companies ) ) ) Gain (Loss) from exit transactions and revaluation of Group Companies, and changes in holdings (net of tax) ) Corporate operating expenses ) ) ) * Retroactive adjustment, see section 1.2.5 above. ** The results summarized in the table are presented net of non-controlling interest. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of profit and loss as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted according to accounting principles only if technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the first quarter of 2012 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Navitrio, NuLens, Kyma, BrainsGate and Pocared. The loss Elron recorded in the first quarter of 2011 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, Starling, Kyma and NuLens. Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. Excess cost amortization expenses in the first quarter of 2012 and the first quarter of 2011 were recorded primarily in respect of excess costs attributed to the Company's holding in Given Imaging. Impairment charges of investments in Group Companies and financial assets: No impairment charges were recorded in the first quarter of 2012 and the first quarter of 2011. II) Gain (Loss) from exit transactions and revaluation of Group Companies, and changes in holdings: Losses from disposal and revaluation of Group Companies and changes in holdings in the first quarter of 2012 resulted from an approximately $507 thousand loss (net of non-controlling interest) from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. Gains from disposal and revaluation of Group Companies and changes in holdings in the first quarter of 2011 resulted mainly from: · An approximately $785 thousand gain (net of non-controlling interest) from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; · An approximately $415 thousand gain from the sale of GigOptix, Inc. ("GigOptix") shares; · An approximately $407 thousand gain from the initial consolidation of Kyma. III) Corporate operating expenses: Corporate operating expenses include general and administrative expenses. There was no significant change in corporate operating expenses in the first quarter of 2012 as compared with the first quarter of 2011. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1.3.2. Consolidated statements of profit and loss For the three months ended March 31, 2012 For the three months ended March 31, 2011* For the year ended December 31, 2011* Unaudited Audited $ thousands Income from sales - Gain (Loss) from disposal and revaluation of Group Companies, and changes in holdings, net ) Financial income Total income 40 Cost of sales - Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets - 85 Financial expenses Other expenses (income), net - ) Total costs and expenses Loss before taxes on income ) ) ) Taxes on income - - Loss ) ) ) Loss attributable to the Company's shareholders ) ) ) Loss attributable to non-controlling interest ) ) ) Basic loss per share attributable to the Company's shareholders (in $) Diluted loss per share attributable to the Company's shareholders (in $) *Retroactive adjustment, see section 1.2.5 above. 1.3.3. Analysis of the consolidated statements of profit and loss Income from sales No income from sales was recorded in the first quarter of 2012. Income from sales in the first quarter of 2011 amounted to $4,395 thousand, and mainly included income from sales of Wavion Inc. ("Wavion"), which was sold in November 2011. Gain (Loss) from disposal and revaluation of Group Companies and changes in holdings, net In the first quarter of 2012, losses from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $513 thousand, and resulted from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. In the first quarter of 2011, gains from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $1,374 thousand, and resulted from an approximately $967 gain from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired, and from an approximately $407 thousand gain from the initial consolidation of Kyma. Financial income Financial income in the first quarter of 2012 amounted to $553 thousand, and resulted mainly from interest income on bank deposits, and from a change in the fair value of the Company's holding in GigOptix shares which was included in the statement of income following the early adoption of the provisions of IFRS 9. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 Financial income in the first quarter of 2011 amounted to $856 thousand, and resulted mainly from interest income on bank deposits, and from translation differences accumulated on loans Elron and RDC granted to Starling. Cost of sales Following the sale of Wavion in November 2011, the Group has no sales of products or services. Cost of sales in the first quarter of 2011 amounted to $1,157 thousand, and consisted primarily of expenses related to salaries and materials associated with the sale of Wavion's products. Operating expenses Operating expenses in the first quarter of 2012 and the first quarter of 2011 amounted to $3,442 thousand and $8,576 thousand, respectively, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's, RDC's, and consolidated companies' corporate operations (excluding amortization of intangible assets which also constitutes part of operating expenses under IFRS but is presented separately). The following table summarizes the operating expenses of the Company and its consolidated companies: For the three months ended March 31, 2012 For the three months ended March 31, 2011 unaudited $ thousands Elron corporate RDC Wavion (1) - Kyma Starling Navitrio (2) - SmartWave - Other (3) (1) Sold in November 2011. (2) Includes Cloudyn. (3) In the first quarter of 2012 includes Sync-Rx Ltd. ("Sync-Rx", an RDC subsidiary). In the first quarter of 2011 includes Sync-Rx and ActySafe Ltd. (an RDC subsidiarywhich ceased its operations). RDC: The decrease in RDC's operating expenses in the first quarter of 2012 compared with the first quarter of 2011 resulted mainly from a decrease in its general and administrative expenses due to a decrease in the number of its employees. Kyma: The increase in Kyma's operating expenses in the first quarter of 2012 compared with the first quarter of 2011 resulted mainly from an increase in its research and development expenses due to an acceleration in clinical trials of its patch product, and the commencement of pre-clinical trials (which are currently intended to support receipt of CE certification by the end of 2012) of its implantable product. Starling: The decrease in Starling's operating expenses in the first quarter of 2012 compared with the first quarter of 2011 resulted mainly from the sale of Starling business and the decision of Starling's board of directors to cease its operations during 2011. Navitrio: Navitrio's operating expenses mainly include Navitrio's and Cloudyn's research and development expenses, resulting from acceleration of Navitrio's CEMMERCE project, and from the continued development of Cloudyn's product and preparations for its launch. SmartWave: SmartWave's operating expenses mainly include research and development expenses in preparation for its commencement of pre-clinical trials. 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 Equity in losses of associates, net Elron's share in the net losses of its associates resulted from its holdings in certain investments that are accounted for under the equity method. The Company's share in the net losses of its associates in the first quarter of 2012 and in the first quarter of 2011 amounted to $3,184 and $2,413 thousand, respectively. The increase in Elron's share in the net losses of its associates in the first quarter of 2012 compared with the first quarter of 2011 resulted mainly from the commencement of Pocared's diagnostic trial, and from an acceleration in BrainsGate's clinical trials, which added 3 more medical centers and has so far enrolled approximately 145 patients in its clinical trials which are being conducted at 51 medical centers worldwide (according to the updated protocol). As most of the Group Companies have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see "Analysis of the results of operations of major associates" below. Amortization of intangible assets No amortization of intangible assets was recorded in the first quarter of 2012. Amortization of intangible assets in the first quarter of 2011 amounted to $85 thousand, and resulted from the amortization of intangible assets attributed to technology resulting from the initial consolidation of Wavion in 2008. Financial expenses Financial expenses in the first quarter of 2012 amounted to $531 thousand, and resulted mainly from a change in the fair value of the Company's holding in Wave Systems Corp. shares, which was included in the statement of income following the early adoption of the provisions of IFRS 9. Financial expenses in the first quarter of 2011 amounted to $580 thousand, and resulted mainly from an increase in the market value of Starling's convertible debentures, which were subsequently fully prepaid in November 2011. Other expenses (income), net No other expenses (income), net were recorded in the first quarter of 2012. Other income, net, in the first quarter of 2011 amounted to $364 thousand, and resulted mainly from a gain from the sale of a portion of Elron's holding in GigOptix shares received in the sale of ChipX Inc. in 2009. It should be noted that the early adoption of IFRS 9 did not affect the accounting treatment of the sale of these shares as they were sold prior to the initial application of the standard. Taxes on income No taxes on income were recorded during the first quarter of 2012 and the first quarter of 2011. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 1.3.4. Analysis of the results of operations of major associates Given Imaging (an approximately 26% direct and indirect holding through RDC) reported the following results of operations (according to IFRS): For the three months ended March 31, 2012 For the three months ended March 31, 2011 Increase (Decrease) unaudited $ thousands % Sales % Operating income )% Net income attributable to shareholders 9 )% The increase in Given Imaging's sales in the first quarter of 2012 compared with the first quarter of 2011 resulted from an increase in the sales of all of its products. The decrease in operating income in the first quarter of 2012 compared with the first quarter of 2011 resulted mainly from an increase in clinical trials expenses (primarily trials associated with regulatory clearances in the U.S. and Japan) and an increase in selling and marketing expenses. 1.4. Financial Position, Liquidity and Capital Resources Elron's and RDC's primary cash flows (non-consolidated) (1) For the three months ended March 31, 2012 For the three months ended March 31, 2011 unaudited $ thousands Investments in Elron's and RDC's group companies (2) Proceeds from disposal of Elron's and RDC's non-current investments (1) The amounts presented include RDC's cash flows in full (100%) in addition to Elron's cash flows. (2) Excluding Elron's investment in RDC, and consideration transferred from RDC following the transfer of the investment in Kyma to RDC in March 2011. Cash balance Consolidated cash and cash equivalents at March 31, 2012 amounted to $34,680 thousand, compared with $40,062 thousand at December 31, 2011. Elron's and RDC's non-consolidated cash and cash equivalents at March 31, 2012 amounted to $27,028 and $1,090 thousand, respectively, compared with $31,096 and $1,909 thousand, respectively, at December 31, 2011. Raising of debt In April 2012, subsequent to the reporting date, Elron drew down a $5 million loan from the credit line in the aggregate amount of $30 million made available to it by Silicon Valley Bank ("SVB"). The loan bears interest at the Wall Street Journal Prime Rate plus 0.75% per annum which is paid every three months. The loan shall be repaid three years after the withdrawal date, while the Company is entitled to make early repayment of the loan without any cost. In order to secure the loan, the Company placed a pledge on 1,130,000 Given Imaging shares directly held by it, representing approximately 3.7% of Given Imaging's issued share capital, in favor of SVB. As of the date of filing this report, the ratio of the market value of the pledged shares to the loan amount complies with the credit line's terms, and will allow the Company to utilize an additional amount of up to approximately $1.8 million out of the credit line, without increasing the amount of the pledged shares, if it should see fit to utilize an additional amount. For additional details see Note 3.H to the Financial Statements. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 At March 31, 2012, RDC had a long-term loan in the amount of $6,500 thousand (principal only) granted by Elron and Rafael in equal portions. Uses of cash The main uses of cash in the first quarter of 2012 were investments and loans to Group Companies in the amount of $3,841 thousand by Elron and $500 thousand by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. The main uses of cash in the first quarter of 2011 were investments and loans to Group Companies in the amount of $8,263 thousand by Elron and $803 thousand by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. Elron's and RDC's investments in Group Companies during the first quarter of 2012 and the first quarter of 2011 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding the Company's and RDC's investments in Group Companies): Elron RDC For the three months ended March 31, 2012 For the three months ended March 31, 2011 For the three months ended March 31, 2012 For the three months ended March 31, 2011 unaudited $ thousands Consolidated Companies (1) Kyma (2) - - Starling - - Wavion (3) - Associates and Other Investments BrainsGate - - - NuLens - - - Pocared - Total investments (1) These investments do not affect the cash included in the Financial Statements. (2) The amounts exclude the consideration transferred from RDC following the transfer of the investment in Kyma to RDC in March 2011. (3) Sold in November 2011. Subsequent to the reporting date and through the date of filing this report, the Company invested $1,000 thousand in Navitrio, and Navitrio invested $500 thousand in Cloudyn. RDC did not make any additional investments. Proceeds from the disposal of non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first quarter of 2012 included proceeds Elron received in the amount of $622 thousand from the sale of GigOptix shares, and proceeds Elron and RDC received in the amount of $22 and $57 thousand, respectively, from the sale of Sela – Semiconductors Engineering Laboratories Ltd. ("SELA") which was completed in 2009. Proceeds Elron and RDC received from the disposal of non-current investments in the first quarter of 2011 included proceeds Elron received in the amount of $1,301 thousand from the sale of GigOptix shares, and proceeds Elron and RDC received in the amount of $15 and $38 thousand, respectively, from the sale of SELA. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 Main Group Companies' cash flows (1) Cash flows from operating activities Cash For the three months ended March 31, 2012 For the three months ended March 31, 2011 As of March 31, As of March 31, Unaudited Note in financial statements $ thousands BrainsGate (2) ) ) 3.E Given Imaging (2) ) - Pocared (2) ) ) - (1) See Item 4B – "Business Overview" of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission for details on the criteria for classifying a Group Company as a main company. (2) In accordance with U.S. GAAP. March 31, 2012 December 31, 2011* (unaudited) (audited) $ thousands Total assets in the consolidated statement of financial position Investments in associates and available for sale assets (including assets held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest * Retroactive adjustment, see section 1.2.5 above. Shareholders' equity attributable to Elron's shareholders at March 31, 2012 was $167,223 thousand, representing approximately 83% of the total assets in the statement of financial position, compared with $173,609 thousand at December 31, 2011, representing approximately 83% of total assets in the statement of financial position. The decrease in shareholders' equity resulted mainly from the net loss attributable to shareholders in the amount of $6,218 thousand in the first quarter of 2012. Consolidated working capital at March 31, 2012 amounted to $56,720 thousand (excluding available for sale financial assets presented as assets held for sale), compared with $60,501 thousand at December 31, 2011. The decrease in working capital resulted from a decrease in cash. Intangible assets as of March 31, 2012 and December 31, 2011 amounted to $4,922 thousand, and included intangible assets in the amount of $3,051 thousand attributed to the agreement granting RDC rights to exploit Rafael's military technologies, and in process research and development in the amount of $1,871 thousand resulting from the initial consolidation of Cloudyn and Kyma. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 2. Exposure to and Management of Market Risks The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its Group Companies, and has not taken any action in the reporting period to hedge market risks resulting from operations of its Group Companies. During the reporting period, and during the period from March 31, 2012 until the date of filing this report, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for managing such risks, the officer responsible for their management and the means of supervising and implementing the policy, as described in Item 5 – "Operating and Financial Review and Prospects" of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission. 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at March 31, 2012, December 31, 2011, and March 31, 2011. The linkage balance includes balances in respect of Starling, whose operating currency (NIS) differs from that of the Company (U.S. dollars). As of March 31, 2012 ($ thousands) (unaudited) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - Restricted cash 16 - - 16 Other account receivables Assets held for sale - - Investments in associates - - Other investments measured at fair value - - Property, plant andequipment, net - - Intangible assets, net - - Other long-term receivables 65 - Total assets Liabilities (1) Trade payables 56 - Other account payables Loans from banks and others - - Royalty bearing government grants - - Employee benefits, net - - 5 5 Deferred taxes - - Total liabilities (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 As of December 31, 2011 ($ thousands) (audited) * NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Restricted cash - 16 - - 16 Other account receivables 57 Inventories - - - 98 98 Assets held for sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 59 - Total assets 57 Liabilities (1) Trade payables - - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 1 1 Deferred taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. * Retroactive adjustment, see section 1.2.5 above. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 As of March 31, 2011 ($ thousands) (unaudited) * NIS (CPI linked) USD (or USD linked) Other currencies NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - - Restricted cash 66 - - - Trade receivables - 18 - Other account receivables - - Inventories - Assets held for sale - Investments in associates - Other investments measured at fair value - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - - - Total assets 66 18 Liabilities (1) Trade payables - 47 - Other account payables - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Deferred taxes - Other long term liabilities - 79 79 Total liabilities 47 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. * Retroactive adjustment, see section 1.2.5 above. The Company and its subsidiaries did not have material derivatives positions as of March 31, 2012, December 31, 2011, and March 31, 2011. 2.2. Global Economic Status The global growth experienced in the first quarter of 2012 was not balanced. Most U.S. financial figures indicated a recovery trend, an increase in private consumption, an improvement in the labor market, and accelerated industrial manufacturing. The U.S. economy grew by approximately 2.2% in the first quarter of 2012 (compared with 3.0% growth in the fourth quarter of 2011). By contrast, Europe experienced negative growth in the first quarter of 2012, however, at the same time, the capital markets reacted positively to some progress made in devising the European Fiscal Compact and to the approximately €800 billion increase in the Eurozone rescue fund. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 In the first quarter of 2012, most of Israel's economic indicators pointed to a moderated economic growth rate. Annual industrial exports decreased by 5.5%, industrial manufacturing slowed down, and turnover in the services and trading sectors was stagnant. In the first quarter of 2012, the Bank of Israel State-of-the-Economy Indexincreased by 2% (compared with the fourth quarter of 2011, at an annual rate). Notwithstanding, recently the Bank of Israel revised its growth forecast for 2012 upward to 3.1% (from 2.8%), likely based on the International Monetary Fund's revision of its growth forecast to 3.5% (from 3.3%). Considering that exports constitute 40% of the domestic GDP, it is clear that Israel's growth pattern is closely dependent on global developments. The developments in the global markets and particularly in the Eurozone and in the United States (despite a certain recovery trend as previously mentioned), as well as the domestic developments described above, have affected and may continue to affect the Company's and its Group Companies' results of operations, liquidity, value of equity, value and exit potential of assets, business (including the demand for Group Companies' products), financial covenants, ability to distribute dividends, ability to raise financing for ongoing, long-term, and R&D operations, and availability and terms of financing from financial institutions and banks. 2.3. Sensitivity Tests of Financial Instruments For details concerning sensitivity tests of sensitive financial instruments included in the Financial Statements in accordance with changes in market factors, see Appendix A below. Following are the summarized results of the sensitivity tests: As of March 31, 2012 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) 12 32 16 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate 56 ) ) Sensitivity to changes in share prices investments measured at fair value (including instruments presented as held for sale) ) ) 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2012 As of December 31, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) (4 ) ) ) 7 35 17 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate 89 ) ) Sensitivity to changes in share prices investments measured at fair value (including instruments presented as held for sale) ) ) As of March 31, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) (8
